223 Ga. 617 (1967)
157 S.E.2d 289
WATERS et al.
v.
ARRENDALE.
24272.
Supreme Court of Georgia.
Submitted September 12, 1967.
Decided September 21, 1967.
*618 Kimzey & Kimzey, Herbert B. Kimzey, for appellants.
Ellard & Frankum, Stephen D. Frankum, Glenn A. Ellard, for appellee.
DUCKWORTH, Chief Justice.
The propounder of this will carried the burden of proving a prima facie case by presenting the subscribing competent witnesses who testified that the testator signed it in their presence, after it had been read, and that he possessed the mentality to know what he was doing. Code Ann. § 113-301. This evidence was not materially contradicted and the judgment ordering probate was demanded by the evidence. The mere fact that the deceased was suffering from an incurable terminal discase and died shortly thereafter shows no issue of fact, and since the enumerated error contends an issue of fact was presented and the brief in support thereof points to no portion of the record relating thereto as our Rule 16 (Code Ann. § 24-4516 (3)) requires, we find no merit in the contention of the appellant.
Judgment affirmed. All the Justices concur.